Citation Nr: 0622934	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  02-15 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
December 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted the veteran's claim for service connection for 
PTSD and assigned an initial rating of 10 percent.  
He appealed requesting a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).  

In a March 2003 decision, the RO increased the rating for the 
veteran's PTSD from 10 to 30 percent, effective retroactively 
from the date of receipt of his claim for service connection 
(June 7, 1999).  He since has continued to appeal, requesting 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).

In November 2005, to support his claim, the veteran and his 
wife testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.

In February 2006, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC), for additional 
development and readjudication.  In March 2006, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny an initial rating higher than 30 percent for PTSD and 
returned the case to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  The veteran's PTSD is manifested by flashbacks, 
nightmares, difficulty sleeping, irritability, 
hypervigilance, avoidance tendencies, and heightened startle 
response.

2.  Prior to February 4, 2003 (the date of a VA examination), 
the evidence on record indicates his Global Assessment of 
Functioning (GAF) scores ranged from 55 to 58 - which, 
overall, indicates he had moderate social and occupational 
impairment.

3.  Since February 4, 2003, the evidence on record indicates 
his GAF scores have ranged from 55 to 65, but primarily 60 to 
65 - which, overall, indicates mild social and occupational 
impairment.

4.  The veteran's PTSD does not, in any event, cause 
deficiencies in most areas, such as work school, family 
relations, judgment thinking or mood; he does not have 
suicidal ideation with intent or plan, obsessional rituals 
that interfere with routine activities, speech problems, 
near-continuous panic or depression affecting his ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
or other symptoms indicative of serious occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  The criteria are met for an increased rating of 50 
percent, but no higher, for PTSD from June 7, 1999, to 
February 4, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2005).

2.  The criteria are not met for a rating higher than 30 
percent for PTSD from February 4, 2003 until the present.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent a VCAA notice letter to the veteran in April 
2004.  This letter provided him with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The April 2004 VCAA letter also specifically 
requested that he submit any evidence in his possession 
pertaining to this claim.  Thus, the content of this letter 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).  The Court found that the notice requirements are 
also applicable to the initial disability rating assigned.  
Id.  Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In the April 2004 VCAA letter, the RO provided the veteran 
with notice of the evidence needed to support his claim for a 
higher initial rating that was not on record at the time the 
letter was issued (including examples of the types of medical 
and lay evidence that could be provided), the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Although the letter did not 
notify him that a schedular or extraschedular disability 
rating would be determined by applying relevant diagnostic 
codes in the rating schedule, this information was provided 
to him in the August 2002 statement of the case (SOC) and the 
March 2006 SSOC.  So the SOC and SSOC along with the 
April 2004 letter also satisfied the VCAA notice requirements 
as expressed by the Court in Dingess.  Dingess, 19 Vet. App. 
at 491 ("Other statutory and regulatory provisions are in 
place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")



The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess, 19 Vet. App. at 489.  
Here, the veteran was provided with a VCAA notice letter in 
April 2004 - after the RO's initial adjudication of his claim 
in September 2001.  So obviously this did not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication.  But in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not 
necessarily have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  
See, Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

And here, the April 2004 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the March 
2006 SSOC, wherein the AMC readjudicated his claim based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
SOC, and any prior SSOCs.  In response to the March 2006 
SSOC, he indicated he had no additional information or 
evidence to submit or that needed to be obtained (see his May 
2006 SSOC Notice Response).  The veteran also earlier had 
indicated in an April 2006 VCAA Notice Response form that he 
had no other information or evidence to submit to 
substantiate his claim.  He asked that VA decide his claim as 
soon as possible.  And his representative made similar 
comments when submitting statements on his behalf in May and 
June 2006.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in November 2000, February 2003, January 2005, 
and March 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And, as mentioned, he and his wife testified 
at a hearing at the RO before the undersigned VLJ of the 
Board.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As mentioned, when a veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider his claim in this context.  And this 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The requirements for ratings at the various levels are as 
follows:

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

To warrant a higher 50 percent rating for PTSD, the veteran's 
associated symptoms must cause occupational and social 
impairment with reduced reliability and productivity - as 
opposed to an occasional decrease in work efficiency and 
intermittent period of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self-care, and conversation normal), which 
denotes a 30 percent rating.  Symptoms commensurate with a 50 
percent rating include a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term  memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF of 51 to 60 is 
indicative of only moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 61 to 70, in comparison, is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships. 

The record indicates the veteran was first treated for 
symptoms of PTSD in August 2000.  He reported intrusive 
thoughts two to three times per week, nightmares once per 
week, avoidance symptoms, hypervigilance, and 
increased irritability.  

The report of the November 2000 VA examination indicates the 
veteran reported similar PTSD symptoms, particularly 
involving difficulty sleeping.  He also reported he had 
retired from his job with the State of Washington after 29 
years and was working various part-time jobs.  He reported he 
volunteered as a handyman for his neighbors at no charge, 
went to church, and was involved in a men's church group.  He 
had been married for 30 years and had three children.  He 
exhibited no symptoms of psychosis; he denied suicidal or 
homicidal ideation; memory was intact; speech was 
spontaneous, but somewhat slow and deliberate; thinking was 
normal; affect was dysphoric and restricted in range; and 
judgment was fair.  He also exhibited signs of paranoia and 
resentment towards others.  He was diagnosed with dysthymic 
disorder and PTSD (chronic, mild) on Axis I; 
a paranoid personality disorder on Axis II; with a GAF score 
of 55 on Axis V.  The VA examiner commented that the 
veteran's GAF score was primarily attributable to 
longstanding personality style and dysthymia rather than 
PTSD.

VAOPT records indicate an increase in PTSD symptoms after the 
terrorist attacks on September 11, 2001.  From May 2002 to 
January 2003, GAF scores ranged from 55 to 58.

The report of the February 2003 VA examination indicates the 
veteran benefited from a decrease in nightmares after taking 
fluoxetine.  He reported generally feeling sad, but denied 
any specific stressors.  The VA examiner stated the veteran 
had mild difficulties with social and occupational 
functioning due to his PTSD symptoms.  His GAF score was 60-
61.

VAOPT records from April 2003 to January 2005 note varying 
reports of improvement and worsening of the veteran's 
symptoms.  GAF scores ranged from 58 to 65.

The report of the January 2005 VA examination indicates the 
veteran was looking for additional work, but mentioned no 
interpersonal problems at his current job.  He felt a little 
depressed about his financial situation.  He reported 
increased arousal symptoms and some anger related to Vietnam, 
but not a lot.  He had intrusive thoughts of Vietnam once a 
month.  His mood was mildly depressed; his affect was 
congruent; there was no thought disorder; he was cooperative 
and conversant; he was not delusional, hallucinating, 
disorganized, or paranoid; and he reported no suicidal or 
homicidal ideations.  GAF score was 62 for symptoms related 
to PTSD, and 63 for symptoms related to his personality 
disorder.

VAOPT records from March 2005 to February 2006 indicate the 
veteran reported increased stress due to his financial 
situation and family issues.  He was treated primarily for 
associated depression.  GAF scores ranged from 55 to 60.

In November 2005, the veteran testified about his financial 
difficulties and seasonal employment problems (Hr'g. Tr., 
pgs. 5-7).  He said he had fewer nightmares since his 
medication was increased (pg. 7).  His wife described his 
history of sleep problems and increased irritability (pgs. 
11-13).  

The report of the March 2006 VA examination indicates the 
veteran said the medication was helping with his irritability 
and sleep problems, however, he still felt depressed and 
unmotivated.  He reported some suicidal ideation without 
intent or plan.  He also reported bad dreams three times per 
month and occasional intrusive thoughts about his military 
duty in Vietnam.  The VA examiner noted during the previous 
year, the veteran's sessions did not focus so much on his 
symptoms related to PTSD, but rather his employment, family, 
and finances.  The examiner opined that the veteran's 
symptoms related to PTSD resulted in mild social and 
occupational impairment.  The examiner stated it was 
impossible to separate the symptoms related to the 
personality disorder and assign separate GAF scores.  An 
overall GAF score of 60 was assigned.  



Since February 2003, the veteran's PTSD symptoms have been 
described as resulting in only mild occupational and social 
impairment; his GAF scores have ranged between 55 and 65, but 
primarily between 60 and 65.  His symptoms are compatible 
with a rating between 10 and 30 percent - so the higher 30 
percent rating has been appropriately assigned.  See 38 
C.F.R. § 4.7 (Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating).  Since, however, he 
already has a rating at this level, his claim for an even 
higher rating - at least from February 2003 onward, is 
denied.

Prior to February 2003, though, the veteran's symptoms were 
somewhat worse - especially when he was first diagnosed with 
PTSD (before receiving medication) and immediately after the 
unfortunate events on September 11, 2001.  Although the 
November 2000 VA examiner noted the veteran's GAF score of 55 
was primarily due to his personality disorder and dysthymia 
rather than PTSD - as the February 2006 examiner stated, 
these symptoms (depression, anxiety, paranoia, panic attacks) 
are often difficult to parcel out.  And when, as here, it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

The veteran's GAF scores prior to February 2003 ranged from 
55-58, which indicates moderate social and occupational 
impairment.  So the Board finds that the evidence for and 
against granting a higher 50 percent rating prior to February 
2003 is evenly balanced (i.e., in relative equipoise).  
Consequently, the benefit of the doubt will be resolved in 
the veteran's favor and a higher 50 percent rating granted 
prior to February 2003.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

A higher 50 percent initial rating for PTSD is granted from 
June 7, 1999, to February 4, 2003, subject to the laws and 
regulations governing the payment of VA compensation.

However, the claim for a rating higher than 30 percent for 
PTSD from February 4, 2003, onward is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


